Case: 11-20524     Document: 00511793848         Page: 1     Date Filed: 03/20/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          March 20, 2012

                                     No. 11-20524                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



TRACETTE D. HOUSE,

                                                   Plaintiff - Appellant
v.

INTERLINE BRANDS, INCORPORATED,

                                                   Defendant - Appellee



                   Appeal from the United States District Court
                    for the Southern District of Texas, Houston
                              USDC No. 4:10-CV-183


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Tracette House, pro se, appeals the district court’s summary judgment
dismissing her case with prejudice. For the following reasons, the district court’s
judgment is AFFIRMED.
                                              I.
        Tracette House’s employment with Interline Brands, Inc. (“Interline”), was
terminated on April 14, 2008, after several absences and other violations of the


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20524      Document: 00511793848         Page: 2     Date Filed: 03/20/2012



                                      No. 11-20524

company’s attendance policy. On May 13, 2008, House filed a charge with the
EEOC, alleging sexual harassment, sexual discrimination, and retaliation in
connection with her employment at Interline. After receiving a right-to-sue
letter, House filed a complaint in the District Court for the Southern District of
Texas on January 20, 2010, naming Interline as the sole defendant, and
asserting a violation of her rights under Title VII of the Civil Rights Act of 1964.
House’s complaint alleges that two Interline employees made inappropriate
sexual advances toward her, and that her refusal of those advances precipitated
her termination.
       On April 28, 2011, Interline moved for summary judgment. The district
court granted the motion on June 27, 2011, first construing House’s complaint
as a claim for quid pro quo sexual harassment, and then holding that the record
failed to support a prima facie case. House appeals.1
                                            II.
       “‘This court reviews the district court’s grant of summary judgment de
novo, applying the same standards as the district court.’” Int’l Fid. Ins. Co. v.
Sweet Little Mex. Corp., 665 F.3d 671, 679 (5th Cir. 2011) (quoting DePree v.
Saunders, 588 F.3d 282, 286 (5th Cir. 2009)). Summary judgment is appropriate
where “the movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.
56(a). The movant can satisfy this standard, after adequate time for discovery,
by showing that an opponent “fails to . . . establish the existence of an element
essential to that party’s case . . . on which that party will bear the burden of
proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The opponent



       1
         House challenges the district court’s judgment, but does not argue that the court’s
interpretation of her complaint was incorrect. Therefore, we will treat House’s claim as one
for quid pro quo sexual harassment, despite her frequent use of legal terminology relating to
various other claims.

                                             2
   Case: 11-20524    Document: 00511793848     Page: 3    Date Filed: 03/20/2012



                                  No. 11-20524

must support its opposition to summary judgment by citing to materials in the
record. FED. R. CIV. P. 56(c).
      The district court based its summary judgment on House’s failure to cite
any record evidence supporting a prima facie case for quid pro quo sexual
harassment and Interline’s citations to record evidence negating the same. A
prima facie case for Title VII quid pro quo sexual harassment requires five
elements: (1) the employee belongs to a protected group; (2) the employee is
subjected to unwelcome harassment; (3) the harassment is based on sex; (4) the
employee’s refusal of the unwelcome harassment causes a tangible job
detriment; and (5) there exists some ground to hold the employer liable. Collins
v. Baptist Mem’l Geriatric Ctr., 937 F.2d 190, 195-96 (5th Cir. 1991).
      In opposing Interline’s motion for summary judgment, House relied on the
following summary judgment evidence: disciplinary reports and timesheets
indicating that she and other Interline employees were frequently absent or
tardy; a portion of her job application to Interline; e-mails among Interline
employees indicating that House requested forms to file a grievance; her EEOC
charge and other documents indicating an EEOC investigation; a portion of
Interline’s employee handbook; a brief text-message exchange between House
and another Interline employee in which the employee inquired whether House
was feeling okay following a car accident; forms from a doctor’s office indicating
that House received certain medical treatments in Spring 2008 because of car
accident injuries; letters from Interline to House documenting her violations of
the company’s attendance policy and her discharge for that reason; and a
document from a doctor’s office indicating that House suffers from mental
illness.
      This evidentiary showing, although extensive, has a glaring defect: it is not
directed toward the elements of a prima facie case for sexual harassment.
Instead, the evidence shows that House was chronically late or absent from

                                        3
   Case: 11-20524      Document: 00511793848   Page: 4   Date Filed: 03/20/2012



                                  No. 11-20524

work, that she filed a charge with the EEOC before bringing this lawsuit, and
that she has medical complications, at least some of which stem from a car
accident. House purported to summarize this evidence in a forty-seven point
statement of facts attached to her opposition to the motion for summary
judgment. Her statement of facts, however, is totally divorced from the facts
established in the record and contains no citations to the record. House also
created a six-page document that she contends is a bullet point summary of her
own deposition. Similar to her statement of facts, however, this summary
contains no citations to the deposition transcript, and, when one compares it
with the transcript, which Interline furnished, House’s summary appears to be
a total fabrication.
      Interline, on the other hand, presented evidence in the form of affidavits
and deposition testimony that House was not sexually harassed at all, that she
was discharged for violating Interline’s attendance policy, and that she tried to
persuade a former co-worker to lie during discovery.         House’s failure to
successfully oppose this evidence, coupled with her inadvertent success in
confirming most of it, means that there is “no genuine dispute as to any material
fact.” FED. R. CIV. P. 56(a). Summary judgment is, therefore, appropriate.
                                       III.
      Summary judgment exists to “dispose of factually unsupported claims.”
Celotex, 477 U.S. at 323-34.      In this instance, the district court correctly
identified a lack of factual support, and the court’s judgment is
                                                                    AFFIRMED.




                                        4